Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	The information disclosure statements submitted on 03/03/2021, 10/27/2021, 03/08/2022, and 06/21/20223 have been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,708,838.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 10,708,838.
Please see the following table for the claim 1 analysis (and similarly applied to claims 12 and 17):
17/181,126
10,708,838
Claim Interpretation
1. A method for data transmission, comprising:                                          








receiving, by a first primary network device,         measurement result       information of a secondary network device, transmitted       by a terminal device in a     process of accessing the first primary network device,             the measurement                    result information being configured to indicate link  quality between the secondary network device and the      terminal device; 
determining, by the first       primary network device, to establish a secondary             connection between the  secondary network device and  the terminal device according     to the link quality between the secondary network device and  the terminal device; and 


















establishing, by the first primary network device, the secondary connection.
1.  A method for data transmission, comprising: 

transmitting, by the first primary network device, first indication information to the terminal device, the first 
indication information being configured to instruct 
the terminal device to 
transmit the measurement result information to the first primary network device (dependent claim 6)                 

receiving, by a first primary network device, 
measurement result 
information of a secondary network device, transmitted by a terminal device in a process of accessing the first primary network device, 
the measurement 
result information being configured to indicate link quality between the secondary network device and the 
terminal device;  

determining, by the first primary network device, to establish a secondary connection between the secondary network device and the terminal device according to the link quality between the secondary network device and 
the terminal device;  transmitting, by the first primary network device, a 
secondary connection addition request message to the secondary network device, 
the secondary connection addition request message being configured to request 
the secondary network device to be added as a network device for data transmission;  receiving, by the first primary network device, an 
acknowledgement message of the secondary connection addition request message 
from the secondary network device, the acknowledgement message of the secondary 
connection addition request message carrying the configuration information of 
the secondary connection and the configuration information of the secondary connection being configured to 

establish the secondary connection between the secondary network device and the terminal device;  acquiring, by the first primary network device, the configuration information of the secondary connection; and 
transmitting, by the first primary network device, the 
configuration information of the secondary connection to the terminal device.
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 10,708,838.


Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,959,150.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 10,959,150.
Please see the following table for the claim 1 analysis (and similarly applied to claims 12 and 17):
17/181,126
10,959,150
Claim Interpretation
1. A method for data transmission, comprising:                                          








receiving, by a first primary network device,         measurement result       information of a secondary network device, transmitted       by a terminal device in a     process of accessing the first primary network device,             the measurement                    result information being configured to indicate link  quality between the secondary network device and the      terminal device; 
determining, by the first       primary network device, to establish a secondary             connection between the  secondary network device and  the terminal device according     to the link quality between the secondary network device and  the terminal device; and 

establishing, by the first primary network device, the secondary connection.
1. A method for data transmission, comprising: transmitting, by a first primary network device, first indication information to a terminal device, the first indication information being configured to instruct the terminal device to transmit measurement result information of a secondary network device to the first primary network device, 



receiving, by the first primary network device, the measurement result   information of the secondary network device, transmitted    by the terminal device in a process of accessing the first primary network device,        the measurement result information being       configured to indicate link quality between the secondary     

network device and the   terminal device;          

determining, by the first   primary network device, to establish a secondary  connection between the secondary network device and the terminal device according   to the link quality between the secondary network device and the terminal device; and     

establishing, by the first   primary network device, the secondary connection, wherein receiving, by the first primary network device, the measurement result information of the secondary network device, transmitted by the terminal device in the process of accessing the primary network device comprises: receiving, by the first primary network device, the measurement result information transmitted by the terminal device according to the first indication information.
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 10,959,150.


Allowable Subject Matter
Claims 1-22 are allowed over the prior art.  More specifically, Li. Bruner, the other cited references and a thorough search in the fail to disclose or suggest receiving, by a first primary network device, measurement result information of a secondary network device, transmitted by a terminal device in a process of accessing the first primary network device, the measurement result information being configured to indicate link quality between the secondary network device and the terminal device; determining, by the first primary network device, to establish a secondary connection between the secondary network device and the terminal device according to the link quality between the secondary network device and the terminal device; and establishing, by the first primary network device, the secondary connection.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
September 28, 2022